Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 7-15, 17-20, 22-24 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-15, 17-20, 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 7-11, 17-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (Jang), US 2018/0176710, in view of Camarillo et al (Camarillo), US 2012/0163345.  

As per claim 1, Jang taught the invention including a conditional handover method, comprising:
Receiving a measurement report and transmitting a handover preparation instructions to a neighboring base station (pp. 0182-0193, 0422-0430); and
Transmitting a conditional handover command to a terminal, wherein the conditional handover command is configured to enable the terminal to perform a handover procedure in a target cell in a case of a triggering event (pp. 0012, 0311-0314, 0327-0332, 0422-0430) or to perform a Radio Resource Control re-establishment procedure in case of a connection failure,
Wherein the conditional handover command comprises a first signal condition, and the first signal condition comprises signal quality of a neighboring cell or signal quality difference between the neighboring cell and a source cell (pp. 0174-0176, 0182-0193, 0422-0430).  

Jang did not specifically teach the triggering event includes a connection failure.  However, motivation is found in Jang where a connection failure may fall into the type 2 event: the signal strength/quality of the serving beam or beam group becomes worse than a preset threshold (pp. 0329) since the signal strength/quality reaching zero (completely no signal) is equivalent to a connection failure.  Camarillo disclosed to monitor handover conditions and perform the handover when the condition is satisfied, where the condition includes a connection failure (pp. 0022-0023, 0049-0050, 0072; figure 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jang and Camarillo and further include connection failure as part of Jang’s defined type 2 event and trigger handover when the signal strength becomes worse than a preset threshold or completely out.

As per claim 3, Jang and Camarillo taught the invention as claimed in claim 1.  Jang further taught wherein the first signal condition comprises that the signal quality of the neighboring cell exceeds a first threshold, or the signal quality difference between the neighboring cell and the source cell is greater than a second threshold (pp. 0164, 0168).  

As per claim 5, Jang and Camarillo taught the invention as claimed in claim 1.  Jang further taught wherein the conditional handover command further comprises indication information for indicating whether the handover procedure can be initiated when the connection failure occurs,
Wherein if the indication information indicates that the handover procedure can be initiated, the handover procedure is performed, or if the indication information indicates that the handover procedure cannot be initiated, the RRC re-establishment is performed (pp. 0420).  

As per claim 7, Jang and Camarillo taught the invention as claimed in claim 1.  Jang further taught wherein the target cell is a cell with the highest priority among a plurality of neighboring cells, and for each of the plurality of neighboring cells, a priority of the cell is indicated by the conditional handover command, or determined based on a measurement result of the terminal on the cell (pp. 0128, 0174-0176, 0182-0193, 0422-0430).  

As per claim 8, Jang taught the invention including a conditional handover method, comprising:
Receiving a handover preparation instructions (pp. 0182-0193, 0422-0430); and
Performing handover preparation based on the handover preparation instruction (pp. 0174-0176, 0182-0193, 0422-0430); and
Receiving a handover request from a terminal, or performing a Radio Resource Control re-establishment procedure for the terminal (pp. 0422-0430),
Wherein the handover request is sent or the RRC re-establishment procedure is performed when a triggering event occurs at the terminal (pp. 0012, 0311-0314, 0327-0332, 0422-0430).

Jang did not specifically teach the triggering event is includes a connection failure.  However, motivation is found in Jang where a connection failure may fall into the type 2 event: the signal strength/quality of the serving beam or beam group becomes worse than a preset threshold (pp. 0329) since the signal strength/quality reaching zero (completely no signal) is equivalent to a connection failure.  Camarillo disclosed to monitor handover conditions and perform the handover when the condition is satisfied, where the condition includes a connection failure (pp. 0022-0023, 0049-0050, 0072; figure 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jang and Camarillo and further include connection failure as part of Jang’s defined type 2 event and trigger handover when the signal strength becomes worse than a preset threshold or completely out.

As per claim 9, Jang taught the invention including a conditional handover method, comprising:
Transmitting a measurement report to a source base station (pp. 0182-0193, 0311, 0422-0430); and
Receiving a conditional handover command from the source base station (pp. 0182-0193, 0422-0430); and
When a triggering event occurs, performing a handover procedure in a target cell or a Radio Resource Control re-establishment procedure (pp. 0012, 0311-0314, 0327-0332, 0422-0430),
Wherein the conditional handover command comprises a first signal condition, and the first signal condition comprises signal quality of a neighboring cell or a signal quality difference between the neighboring cell and a source cell (pp. 0174-0176, 0182-0193, 0422-0430).  

Jang did not specifically teach the triggering event is includes a connection failure.  However, motivation is found in Jang where a connection failure may fall into the type 2 event: the signal strength/quality of the serving beam or beam group becomes worse than a preset threshold (pp. 0329) since the signal strength/quality reaching zero (completely no signal) is equivalent to a connection failure.  Camarillo disclosed to monitor handover conditions and perform the handover when the condition is satisfied, where the condition includes a connection failure (pp. 0022-0023, 0049-0050, 0072; figure 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jang and Camarillo and further include connection failure as part of Jang’s defined type 2 event and trigger handover when the signal strength becomes worse than a preset threshold or completely out.

As per claim 10, Jang and Camarillo taught the invention as claimed in claim 9.  Jang further taught wherein when the connection failure occurs, if the first signal condition is met, the handover procedure is performed in the target cell; or if the first signal condition is not met, the RRC re-establishment procedure is performed (pp. 0012, 0311-0314).

As per claim 11, Jang and Camarillo taught the invention as claimed in claim 9.  Jang further taught wherein the conditional handover command further comprises a second signal condition, the second signal condition comprises signal quality of the target cell or a signal quality difference between the source cell and the target cell, and satisfaction standard of the second signal condition is lower than the satisfaction standard of the first signal condition (pp. 0164, 0168, 0311-0314, 0327-0332, 0423-0430, 0434-0441), wherein when the connection failure occurs, if the second signal condition is met, the handover procedure is performed in the target cell; or if the second signal condition is not met, the RRC re-establishment procedure is performed (pp. 0012, 0311-0314, 0327-0332, 0434-0441).  

As per claim 17, Jang and Camarillo taught the invention as claimed in claim 9.  Jang further taught wherein the first signal condition comprises that the signal quality of the neighboring cell exceeds a first threshold, or the signal quality difference between the neighboring cell and the source cell is greater than a second threshold (pp. 0164, 0168).  

As per claim 18, Jang and Camarillo taught the invention as claimed in claim 9.  Jang further taught wherein the conditional handover command further comprises indication information for indicating whether the handover procedure can be initiated when the connection failure occurs,
Wherein if the indication information indicates that the handover procedure can be initiated, the handover procedure is performed, or if the indication information indicates that the handover procedure cannot be initiated, the RRC re-establishment is performed (pp. 0420).  

As per claim 19, Jang and Camarillo taught the invention as claimed in claim 9.  Jang further taught wherein the target cell is a cell with the highest priority among a plurality of neighboring cells, and for each of the plurality of neighboring cells, a priority of the cell is indicated by the conditional handover command, or determined based on a measurement result of the terminal on the cell (pp. 0128, 0174-0176, 0182-0193, 0422-0430).  

As per claim 20, Jang and Camarillo taught the invention as claimed in claim 19.  Jang further taught wherein performing the handover procedure in the target cell comprises: selecting the one with the highest priority from the plurality of neighboring cells as the target cell to perform the handover procedure (pp. 0128, 0174-0176, 0182-0193, 0422-0430).  

As per claims 22-24, they contain the same scope as of claims 1, 8 and 9 respectively.  Therefore, they are rejected with the same rationale as applied to claims 1, 8-9 above.

Claim(s) 2, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Camarillo as applied to claims 1, 3, 5, 7-11, 17-20, 22-24 above, and further in view of Tamura et al (Tamura), US 2014/0126545.  

As per claim 2, Jang and Camarillo taught the invention as claimed in claim 1.  Jang and Camarillo did not specifically teach wherein the conditional handover command further comprises a resource reservation condition, and the resource reservation condition comprises at least one of a first timer and  second timer, wherein if the resource reservation condition comprises the first timer, the resource reservation condition is that the first timer does not exceed a first preset time threshold; if the resource reservation condition only comprises the second timer, the resource reservation condition is that the second timer does not exceed a second preset time threshold; or if the resource reservation comprises the first timer and the second timer, the terminal uses one of the first and second timers, wherein the first timer comprises a valid period for allowing the terminal to perform a conditional handover, and the second timer comprises a valid period for a dedicated random access resource for the conditional handover.  

Tamura taught wherein the conditional handover command further comprises a resource reservation condition, and the resource reservation condition comprises at least one of a first timer and second timer, wherein if the resource reservation condition comprises the first timer, the resource reservation condition is that the first timer does not exceed a first preset time threshold; if the resource reservation condition only comprises the second timer, the resource reservation condition is that the second timer does not exceed a second preset time threshold; or if the resource reservation comprises the first timer and the second timer, the terminal uses one of the first and second timers, wherein the first timer comprises a valid period for allowing the terminal to perform a conditional handover, and the second timer comprises a valid period for a dedicated random access resource for the conditional handover (pp. 0049-0074).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jang, Camarillo and Tamura and configure handover conditions to cancel the handover process before a handover cancel time rather than waiting endlessly.

As per claim 12, Jang and Camarillo taught the invention as claimed in claim 9.  Jang and Camarillo did not specifically teach wherein the conditional handover command further comprises a resource reservation condition, and the resource reservation condition comprises at least one of a first timer and  second timer, wherein if the resource reservation condition comprises the first timer, the resource reservation condition is that the first timer does not exceed a first preset time threshold; if the resource reservation condition only comprises the second timer, the resource reservation condition is that the second timer does not exceed a second preset time threshold; or if the resource reservation comprises the first timer and the second timer, the terminal uses one of the first and second timers, wherein the first timer comprises a valid period for allowing the terminal to perform a conditional handover, and the second timer comprises a valid period for a dedicated random access resource for the conditional handover.  

Tamura taught wherein the conditional handover command further comprises a resource reservation condition, and the resource reservation condition comprises at least one of a first timer and second timer, wherein if the resource reservation condition comprises the first timer, the resource reservation condition is that the first timer does not exceed a first preset time threshold; if the resource reservation condition only comprises the second timer, the resource reservation condition is that the second timer does not exceed a second preset time threshold; or if the resource reservation comprises the first timer and the second timer, the terminal uses one of the first and second timers, wherein the first timer comprises a valid period for allowing the terminal to perform a conditional handover, and the second timer comprises a valid period for a dedicated random access resource for the conditional handover (pp. 0049-0074).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jang, Camarillo and Tamura and configure handover conditions to cancel the handover process before a handover cancel time rather than waiting endlessly.

As per claim 13, Jang, Camarillo and Tamura taught the invention as claimed in claim 12.  Jang, Camarillo and Tamura in combination further taught wherein when the connection failure occurs, if the resource reservation condition is met, the handover procedure is performed in the target cell; if the resource reservation condition is not met, the RRC re-establishment procedure is performed (see Jang pp. 0012, 0311-0314, 0422-0430; see Tamura pp. 0049-0074).  

As per claim 14, Jang, Camarillo and Tamura taught the invention as claimed in claim 12.  Jang, Camarillo and Tamura in combination further taught wherein when the connection failure occurs, if the first signal condition and the resource reservation condition are met, the handover procedure is performed in the target cell; or if the first signal condition or the resource reservation condition is not met, the RRC re-establishment procedure is performed (see Jang pp. 0012, 0311-0314, 0422-0430; see Tamura pp. 0049-0074).  

As per claim 15, Jang, Camarillo and Tamura taught the invention as claimed in claim 12.  Jang further taught wherein the conditional handover command further comprises a second signal condition, the second signal condition comprises signal quality of the target cell or a signal quality difference between the source cell and the target cell, and satisfaction standard of the second signal condition is lower than the satisfaction standard of the first signal condition (pp. 0164, 0168, 0311-0314, 0327-0332, 0423-0430, 0434-0441), wherein when the connection failure occurs, if the second signal condition is met, the handover procedure is performed in the target cell; or if the second signal condition is not met, the RRC re-establishment procedure is performed (pp. 0012, 0311-0314, 0327-0332, 0434-0441).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shukair et al, US 2017/0055197
Smadi et al, US 2012/0099562
Cha, US 2015/0264601

A shortened statutory period for reply to this Non-final action is set to expire THREE MONTHS from the mailing date of this action.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
December 13, 2022